This is a proceeding initiated in the Appellate Division of the Supreme Court in the Third Judicial Department, pursuant to section 298 of the Human Rights Law (Executive Law, art. 15), to enforce an order of the Human Rights Appeal Board dated January 20, 1970. This is the second time the petitioner has asked this court for an enforcement order. Previously we denied the application without prejudice to a renewal following an investigation by the Division into the noncompliance of respondent and his brother and the making of appropriate findings (35 A D 2d 652). An examination of the instant petition reveals that it fails to comply with our previous decision. Since the Division was afforded a full opportunity to present proof of noncomplianee and has failed a second time, the application should be denied and the petition dismissed. Application denied and petition dismissed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Sweeney and Simons, JJ., concur.